PER CURIAM.
We affirm the order of the judge of compensation claims. A judge of compensation claims has jurisdiction pursuant to section 440.21, Florida Statutes, to consider an award of additional compensation to offset illegal deductions of pension benefits when pension benefits have been reduced to the extent of workers’ compensation payments. Barragan v. City of Miami, 545 So.2d 252 (Fla.1989). In Barragan and the line of cases which have followed, the judge of compensation claims was not faced with the issue of whether a claimant was entitled to a disability pension, but only with the issue of whether such benefits were improperly reduced by the amount of workers’ compensation benefits. A judge of compensation claims does not have jurisdiction to make the initial determination of whether an employee is eligible for benefits pursuant to a plan for disability retirement. See §§ 440.02(6), 440.13, 440.15, and 440.25(1), Fla.Stat.
AFFIRMED.
ERVIN, SMITH and BARFIELD, JJ., concur.